             Case 3:18-cv-01208-CAB-AHG Document 83 Filed 06/25/20 PageID.1400 Page 1 of 2



             1       COOLEY LLP
                     Steven M. Strauss (99153)
             2       (sms@cooley.com)
                     Koji F. Fukumura (189719)
             3       (kfukumura@cooley.com)
                     Peter M. Adams (243926)
             4       (padams@cooley.com)
                     Craig E. TenBroeck (287848)
             5       (ctenbroeck@cooley.com)
                     4401 Eastgate Mall
             6       San Diego, CA 92121
                     Telephone: (858) 550-6000
             7       Facsimile: (858) 550-6420
             8       Attorneys for Defendants Qualcomm
                     Incorporated, Steven M. Mollenkopf,
             9       Paul E. Jacobs, Donald J. Rosenberg,
                     and Thomas W. Horton
           10
           11                              UNITED STATES DISTRICT COURT
           12                           SOUTHERN DISTRICT OF CALIFORNIA
           13
           14        IN RE QUALCOMM/BROADCOM                Case No. 3:18-cv-01208-CAB-AHG
                     MERGER SECURITIES
           15        LITIGATION                             DEFENDANTS’ NOTICE OF MOTION
                                                            AND MOTION TO DISMISS THE SECOND
           16                                               AMENDED COMPLAINT
           17
                                                            Judge:     Hon. Cathy A. Bencivengo
           18                                               Dept.:     4C
           19                                               PER CHAMBERS RULES, NO ORAL
                                                            ARGUMENT UNLESS SEPARATELY
           20                                               ORDERED BY THE COURT
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW                                                   NOTICE OF MOTION AND MOTION TO DISMISS
    SAN DIEGO                                                                      3:18-CV-01208-CAB-AHG
             Case 3:18-cv-01208-CAB-AHG Document 83 Filed 06/25/20 PageID.1401 Page 2 of 2



             1       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
             2             PLEASE TAKE NOTICE that Defendants Qualcomm Incorporated, Steven M.
             3       Mollenkopf, Paul E. Jacobs, Donald J. Rosenberg, and Thomas W. Horton (collectively,
             4       the “Defendants”) hereby move the Court, pursuant to Rules 8, 9 and 12(b)(6) of the
             5       Federal Rules of Civil Procedure and the Private Securities Litigation Reform Act of
             6       1995, 15 U.S.C. § 78u-4, et seq., for an order dismissing Plaintiffs’ Second Amended
             7       Class Action Complaint (the “SAC”) for failure to state a claim upon which relief can
             8       be granted. Defendants’ motion is based on the following grounds: (1) Plaintiffs fail to
             9       adequately plead a materially false or misleading statement, or other fraudulent conduct;
           10        (2) Plaintiffs fail to adequately plead scienter; and (3) Plaintiffs fail to adequately plead
           11        loss causation.
           12              This motion is based on this Notice of Motion, the accompanying Memorandum
           13        of Points and Authorities and Request for Judicial Notice, the Declaration of Peter M.
           14        Adams and attached exhibits, all pleadings and documents on file in this case, and on
           15        such further written and oral argument as may be presented at or before the time the
           16        Court takes this motion under submission.
           17
           18        Dated:    June 25, 2020                     COOLEY LLP
           19
                                                                 By: /s/ Koji F. Fukumura
           20                                                    Koji F. Fukumura
           21                                                    Attorneys for Defendants
                                                                 Qualcomm Incorporated, Steven M.
           22                                                    Mollenkopf, Paul E. Jacobs, Donald J.
                                                                 Rosenberg, and Thomas W. Horton
           23
           24
           25
           26
           27
           28
  COOLEY LLP
                                                                            NOTICE OF MOTION AND MOTION TO DISMISS
ATTO RNEY S AT LAW
                                                                 1.
    SAN DIEGO                                                                             3:18-CV-01208-CAB-AHG
